By the Court.

Public offices in this country are created solely for the public good, and not for private emolument or benefit, and the tenure of them can in no case be considered or treated as the private property of the incumbent to be bargained for and sold as such. And such being the theory and spirit and constitution of our government, such an agreement as this is incompatible with it and against public policy, and as such no action at law can be maintained upon it. Let a nonsuit be entered.